Citation Nr: 0213337	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
January 1976.

The current appeal arose from a February 2000 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for DDD of the lumbar 
spine.  

The veteran provided oral testimony at a video conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in August 2001, a transcript of 
which has been associated with the claims file.

In October 2001 the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for DDD of the lumbar 
spine.  The Board also remanded the issue of entitlement to 
service connection on the merits for DDD of the lumbar spine 
to the RO for further development and adjudicative action.  

In April 2002 the RO denied entitlement to service connection 
for DDD of the lumbar spine. 

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  DDD of the lumbar spine clearly and unmistakably 
preexisted service.  

2.  The probative evidence demonstrates that DDD of the 
lumbar spine chronically worsened during service.  


CONCLUSION OF LAW

Preexisting DDD of the lumbar spine was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 1153, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.304, 3.306, 4.3 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records include a July 1975 medical treatment 
report which shows the veteran was treated for low back pain, 
which he claimed he had had since boot camp.  He reported 
that the pain migrated in the lumbar region and radiated down 
into the hips and thighs.  He was diagnosed with muscle 
strain.  On follow-up examination in July 1975, he was 
diagnosed with acute lumbosacral sprain at the T12 - L5 with 
no edema and no ecchymosis.

In August 1975 he was diagnosed with lumbosacral strain.  It 
was noted that he had had low back pain for the previous 
three years for which he was treated.  Aggravation occurred 
while in boot camp in February 1975 and had gotten worse 
since that time.  In addition in August 1975 he underwent an 
orthopedic examination.  He was diagnosed with right S1 nerve 
root compression and questionable herniated disc.

Clinical records show that the veteran underwent physical 
therapy intermittently in November 1975.  He reported that 
the pain was at the L5-S1 joints and radiated down his left 
buttock, thigh, calf and toes.  The pain was constant and 
mild with intermittent moderate to severe episodes.  The pain 
was decreased on sitting and increased when he had to walk 
any distance.  

On clinical evaluation in November 1975 he reported that he 
had had a gradual onset of recurrent low back and right 
posterior thigh and leg pain three years before.  Activities 
such as walking, running, jumping and weight lifting 
aggravated the pain.

He was unable to lift heavy weights because of the pain.  
Since he entered the military, he had experienced an 
increased intensity and duration of his symptoms. He had not 
sustained a back injury while on active duty.  Several 
members of his family had similar symptoms.  He was 
diagnosed, in pertinent with right S1 nerve root compression 
(old injury), neuritis of the right sciatic nerve without 
sensory deficit secondary to spondylolisthesis, developmental 
and symptomatic and atrophy of the right calf secondary to 
the right S1 nerve root compression.

In December 1975 the Medical Board evaluated the veteran.  He 
was diagnosed with neuritis, right sciatic nerve without 
sensory deficit, secondary to spondylolysis, pars 
interarticularis, L5, bilateral, without spondylolisthesis, 
congenital, symptomatic, existing prior to service and 
atrophy of the right calf secondary to the diagnosis 
mentioned above.  The Medical Board found that he was unable 
to perform full duty by reason of right sciatic nerve 
neuritis without sensory deficit.  He was found unfit for 
further duty by reason of physical disability and such 
physical disability was neither incurred in nor aggravated by 
his period of active military service.

In January 1992 the veteran underwent a VA examination of the 
lumbosacral spine.  He reported that the insidious onset of 
his low back pain was first noticed in 1975.  There was no 
history of trauma. The pain was intermittent, sharp with 
radiation down the right posteriorly to the calf. He had no 
spasms.

Prolonged sitting and standing exacerbated the pain with no 
specific relieving factors.  His symptoms had increased in 
intensity and duration over the past two years.  He was 
employed as a wholesale importer and his back disorder had 
not significantly affected his occupational responsibilities.  

However, he was previously skilled as a machinist and due to 
his back disorder, he was unable to perform the original 
field of training of that position.  He was diagnosed with 
mildly symptomatic DDD with right radiculopathy.

A follow-up orthopedic consultation by the veteran's private 
physician was conducted in November 1999.  The veteran 
complained of chronic low back pain and right leg pain.  It 
was noted that he had not undergone any previous treatment or 
significant evaluation other than x-rays taken when he was in 
the military.  The physician deferred a final assessment 
until further diagnostic work-up was completed.  A magnetic 
resonance imaging (MRI) in December 1999 showed multilevel 
mild disk desiccation and disk bulging at the L5-S1 and L4-5 
levels.

A follow-up orthopedic consultation was also conducted in 
January 2001.  The physician noted that the examination was 
unchanged from the visit in November 1999.

The veteran reported that two years prior, he had been 
employed in various light construction and industrial type 
jobs, but such activities had been restricted by his back 
symptoms.  The assessment was history of chronic low back 
pain with probable mild right lumbar radiculopathy.

In April 2000 the veteran was again seen by his private 
physician for a follow-up orthopedic consultation.  He 
reported notable improvement in his low back symptoms.  The 
physician opined that it was more likely than not, that the 
military aggravated the veteran's back disorder, which 
existed prior to service.

At his video conference before the undersigned Member of the 
Board in August 2001, the veteran testified that he 
aggravated his back while in boot camp when he performed the 
physical training.  His back worsened as a result of the 
physical training once a month or the three-mile runs.  He 
was eventually hospitalized for his back disorder.  After 
three or four months of hospitalization, he was given a 
choice between surgery and discharge.  He was medically 
discharged from the service.  His back continued to worsen 
after service to the extent that he could not work.  


He had been unemployed for approximately nine years, but 
performed a few "jobs here and there to get by."  He had no 
injury to his back after service.  Prior to entrance in the 
service he had "hardly" any pain in his back.  The pain had 
become considerably worse while in service and had continued 
to worsen since service.  

The veteran was accorded a VA spine examination in January 
2002.  He related a history of difficulty with his back 
predating active service.  His family history was significant 
for low back pain.  There was no reported post service back 
injury.  It was noted that the examiner had reviewed the 
veteran's claims file and Board remand prior to examination.  
The examiner opined that the veteran manifested degenerative 
disc changes to the lumbar spine commensurate with his age.  
He further opined the he had a genetic predisposition toward 
low back pain, as evidenced in his history of family 
disorders of the lumbar spine.  He stated that it was 
certainly possible that such disorder presented prior to 
service and if so, it was certainly possible that there was 
an aggravation or acceleration caused by activities in 
service.  

The veteran was accorded a VA neurological examination in 
February 2002.  The claims file and medical records were 
reviewed prior to examination.  It was noted that the veteran 
had a history of chronic back pain that predated his active 
service.  The examiner stated that per history and on 
reviewing the medical record, it appeared that his back pain 
and right-sided sciatica was significantly worsened as a 
result of physical strain during boot camp.  Post service 
medical records revealed evidence of degenerative disc 
disease with mild paracentral disc herniations at the right 
L5-S1 and left L4-L5 levels.  These degenerative changes were 
possibly causing intermittent right-sided L5-S1 root 
compression, which produced right-sided sciatica.  He opined 
that this condition was present prior to entering service, 
however it appeared that the physical activity did aggravate 
the symptoms.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
In general, "every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination."  38 U.S.C.A. § 1111 
(West 1991); see also 38 C.F.R. § 3.304(b) (2001). 

The CAVC has emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the CAVC noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306 (2001).  See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  

Aggravation may not be considered where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).
Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Moreover, the veteran has been 
afforded the benefit of a contemporaneous medical examination 
to ascertain the etiology, nature, and extent of severity of 
DDD, lumbar spine. 

Accordingly, there is no need for further examination as the 
most recent examination of record was conducted in February 
2002 addressing the issue at hand.

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  

Finally, there is ample medical evidence of record for a 
determination to be made with respect to the service 
connection claim.  There are contemporaneous VA examinations 
of record, which specifically address the etiology of the 
veteran's disability at issue.  A VA medical specialist has 
specifically addressed the questions posed by the Board's 
October 2001 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Additionally, the veteran's private physician has 
also addressed the etiology of his back disorder.

Additionally, the Board notes that the claimant was informed 
of the provisions of the VCAA in the October 2001 decision.  
The Board applied the provisions of the new law to the new 
and material evidence aspect of his claim at that time.  
While the RO's recent denial of his claim on the merits does 
not reference any specific application of the new law, the 
Board finds that there will be no prejudice to the appellant 
in the Board's consideration of the new law in the merits 
phase of his claim.  Bernard v. Brown, 4 Vet. App. 384, 
(1993).

As noted above in detail, the appellant has already been 
adequately notified of the details of the new law, and the RO 
has developed his claim consistent with its criteria.  


The appellant and his representative have had sufficient 
opportunity to present arguments as to any deficiencies in 
the application of the new law to the claim, and have not 
done so.  

The Board notes that initial application of the VCAA to the 
claimant's appeal occasioned a grant of the new and material 
evidence phase of the appeal in the appellant's favor.  No 
deficiencies in the application of the VCAA are apparent in 
the review of the record, nor have any been alleged by the 
appellant and/or his representative.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  In any event, 
any deficiencies in the duties to notify and assist the 
veteran in the development of his claim have been rendered 
moot or inconsequential as the benefit sought on appeal is 
being granted.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service Connection

In this case the veteran is presumed to have been in sound 
condition at the time of entry into active service.  The 
February 1975 medical entrance examination does not contain a 
finding or diagnosis of any back disability and the 
musculoskeletal system to include spine was normal at that 
time.   

However, the evidence in this case clearly and unmistakably 
demonstrates that the neuritis, right sciatica nerve without 
sensory deficit, secondary to spondylolysis, pars 
interarticularis, L5, bilateral, without spondylolisthesis, 
congenital, symptomatic, preexisted active service.  The 
service medical records clearly show the veteran's admission 
of his having had chronic back problems for several years 
previously encompassing a period of time prior to his entry 
into active service.  In December 1975, the Medical Board 
evaluated the veteran and concluded that his right sciatica 
nerve neuritis was neither incurred in nor aggravated by his 
active service.  

In February 2002, the veteran underwent a neurological 
disorders examination.  He was diagnosed with DDD with 
associated right-sided sciatica.  The examiner opined that 
the condition existed prior to active service.  Documentation 
on file from the veteran's private physician shows it was his 
opinion that the veteran's back disability preexisted his 
active service.

The Board considers the evidence set forth above to be 
persuasive and strong, sufficient to meet the standards of 
clear and unmistakable evidence of the existence of a pre-
service disorder.  38 C.F.R. § 3.304.  For these reasons the 
Board finds that, although a chronic acquired back disorder 
was not noted at entrance into active service, there is clear 
and unmistakable evidence that such disorder preexisted the 
veteran's service.

The Board concludes that DDD of the lumbar spine clearly and 
unmistakably preexisted the veteran's active service and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. 
§§ 1131, 1111 (West 1991 & Supp. 2002); 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

The primary contention with respect to the DDD of the lumbar 
spine has been that it was aggravated by service, 
particularly during boot camp activities.  Thus, the primary 
issue in this case is whether the appellant's DDD of the 
lumbar spine was aggravated by active military service.  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2001).

An increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition is required to establish service 
connection for a preexisting injury or disease on the basis 
of aggravation.

Evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone or without more, does not 
satisfy the level of proof required of a non-combat appellant 
to establish an increase in disability.  Davis v. Principi, 
276 F.3d 1341 (Fed. Cir. 2002).

The evidence against the veteran's claim consist of the 
finding reported in service.  The military Medical Board 
concluded that the DDD of the lumbar spine was not aggravated 
by service.  Such evidence tends to indicate that the 
appellant's symptoms reported in service were nothing more 
than a temporary flare-up of his condition, particularly in 
view of the fact that he did not seek treatment for many 
years following separation from service.  .

The evidence in favor of the veteran's claim includes the 
April 2000 opinion from his private physician who opined that 
it was more likely than not that the military aggravated the 
veteran's back disorder, which existed prior to service. 

Furthermore, the January 2002 VA examiner opined that it was 
certainly possible that the veteran's DDD to the lumbar spine 
presented prior to service and, if so it was certainly 
possible that there was aggravation or acceleration caused by 
the activities in service.  Additionally, the February 2002 
VA examiner opined that DDD to the lumbar spine existed prior 
to service and it appeared that the physical activity during 
service aggravated the symptoms.  

In other words, there are three competent medical opinions 
favoring the veteran's claim, and one against it.  The 
preponderance of the evidence is in favor of the veteran's 
claim.

In view of the foregoing, the Board is of the opinion that 
any reasonable doubt presented in this case is minimal and 
should be resolved in the veteran's favor.  The evidentiary 
record as a whole permits the conclusion that DDD of the 
lumbar spine, a disorder found to have existed prior to 
service, underwent an increase in severity during service.  
The Board finds that service connection is warranted on the 
basis of aggravation.   


ORDER

Entitlement to service connection for DDD of the lumbar spine 
is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

